272 F.2d 944
60-1 USTC  P 9217
WOOD-MOSAIC COMPANY, Appellant,v.UNITED STATES of America, Appellee.WOOD-MOSAIC CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
Nos. 13821, 13822.
United States Court of Appeals Sixth Circuit.
Dec. 22, 1959.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Chief Judge.
Charles F. Wood, Bernard H. Barnett of Greenebaum, Barnett, Wood & Doll, Louisville, Ky., for appellant.
Charles K. Rice, James P. Turner, Lee A. Jackson, Melva M. Graney and Jos.  Kovner, Dept. of Justice, Washington, D.C., William B. Jones, U.S. Atty., Louisville, Ky., for appellee.
Before McALLISTER, Chief Judge, and MARTIN and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties and the arguments of counsel in open court, and the court being duly advised;


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be, and is hereby affirmed on the findings of fact and conclusions of law in the opinion of Judge Shelbourne, reported in 160 F.Supp. 636.